       Case 1:18-cv-00656-RB-JFR Document 197 Filed 01/06/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


VOLKER STROBEL, et al.,

                                      Plaintiffs,

v.                                                          No. 18-cv-0656 RB/KBM

UWE RUSCH, et al.,

                                      Defendants.


                                             ORDER

       THIS MATTER comes before the Court on the parties’ Stipulated Request for

Continuance of Time for Final Pretrial Hearing. (Doc. 196.) The parties seek a one-week

continuance of the final pretrial conference, currently scheduled for January 8, 2021, so that they

may conclude settlement negotiations. (See id.) Finding good cause for the extension, the Court

finds it will be GRANTED. The final pretrial conference currently set for January 8, 2021, is

hereby VACATED and will be reset if necessary.

       IT IS SO ORDERED.




                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE
